Citation Nr: 0822690	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  03-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of Agent Orange 
exposure.  

2.  Entitlement to service connection for a chronic acquired 
eye disorder to include diabetic retinopathy 

3.  Entitlement to service connection for a chronic heart 
disorder.  

4.  Entitlement to service connection for chronic 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied service 
connection for a left heel Haglund deformity and left 
Achilles tendon calcific tendonitis, chronic Type II diabetes 
mellitus claimed as the result of Agent Orange exposure, a 
chronic acquired eye disorder to include diabetic 
retinopathy, a chronic heart disorder, and chronic 
hypertension.  In June 2003, the veteran was afforded a 
hearing before a Veterans Law Judge sitting at the RO.  In 
February 2004, the Board denied service connection for a left 
heel Haglund deformity and left Achilles tendon calcific 
tendonitis and remanded the issues of service connection for 
chronic Type II diabetes mellitus claimed as the result of 
Agent Orange exposure, a chronic acquired eye disorder to 
include diabetic retinopathy, a chronic heart disorder, and 
chronic hypertension to the RO for additional action.  

In October 2007, the veteran was informed that the Veterans 
Law Judge who had conducted his June 2003 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In October 2007, the veteran indicated that he 
desired a videoconference hearing before a Veterans Law 
Judge.  In November 2007, the Board remanded the veteran's 
claims to the RO so that the veteran could be scheduled for 
the requested hearing.  In February 2008, the veteran was 
afforded a videoconference hearing before the undersigned.  
Transcripts of both proceedings are associated with the 
claims file.

The veteran has submitted a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a chronic left foot and heel disorder.  It appears 
that the RO has not had an opportunity to act upon the claim.  
Therefore, the issue is referred to the RO for action as may 
be appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2007).  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and, 
while was stationed in the Republic of Korea, he served with 
the Army's 7th Infantry Division, 32nd Infantry, 2nd Battalion 
from June 1969 to August 1969, which is not a unit shown to 
have been in an area sprayed with Agent Orange or other 
herbicides.  

2.  Chronic Type II diabetes mellitus was not shown during 
active service or for many years thereafter and has not been 
objectively shown to have originated during active service.  

4.  The veteran's bilateral vision loss has been ascribed to 
hyperopia and presbyopia, which are refractive errors, and he 
is not presently service connected for diabetes mellitus.

5.  A chronic heart disorder was not manifested during active 
service or for many years thereafter, chronic coronary artery 
disease has not been objective shown to have originated 
during active service, and the veteran is not presently 
service connected for diabetes mellitus.  

6.  Chronic hypertension was not manifested during active 
service or for many years thereafter, chronic hypertension 
has not been objective shown to have originated during active 
service, and the veteran is not presently service connected 
for diabetes mellitus.   


CONCLUSIONS OF LAW

1.  Chronic type II diabetes mellitus claimed as the result 
of Agent Orange exposure was not incurred in or aggravated by 
wartime service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The claim of service connection for refractive error, 
claimed as bilateral eye disorder, is legally insufficient.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(c), 
4.9 (2007).

3.  A chronic heart disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred during such service, and is precluded by law as 
being secondary to diabetes mellitus.   38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

4.  Chronic hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred during 
such service, and is precluded by law as being secondary to 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in December 2002 and February 2004 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The December 2002 VCAA notice 
was issued prior to the January 2003 rating decision from 
which the instant appeal arises.  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  However, as the claims are denied, any 
matter as to the assignment of a disability rating or 
effective date is moot.

As to the duty to assist, the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
The veteran was afforded a VA examination for compensation 
purposes.  The examination report is of record.  Records from 
the Social Security Administration have also been obtained.  
Further, in effort to confirm the veteran's purported 
exposure to herbicides, a search of the veteran's unit 
history has been conducted by U. S. Armed Services Center for 
Unit Records Center Research (USASCRUR) (since renamed the U. 
S. Army and Joint Services Records Research Center (JSRRC)).  
The veteran was afforded both a hearing before a Veterans Law 
Judge sitting at the RO and a videoconference hearing before 
the undersigned Acting Veterans Law Judge.  The hearing 
transcripts are of record.  The veteran's claims have been 
remanded to the RO twice for further action.  There remains 
no issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding the deficient notice given the veteran, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision as the 
preponderance of the evidence is against the claims.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 
2008) (No. 07A588).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and diabetes mellitus and/or cardiovascular-renal 
disease including hypertension becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Herbicide 
exposure is presumed if the veteran served in Vietnam from 
January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  For diabetes mellitus, the presumption 
requires exposure to an herbicide agent and manifestation of 
Type II diabetes mellitus to a degree of at least 10 percent 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  In this 
regard, the DOD has confirmed that Agent Orange was used 
along the demilitarized zone (DMZ) in Korea from April 1968 
to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run- 
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.


If it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.



A.  Diabetes Mellitus

At a September 2004 VA examination for compensation purposes, 
the veteran presented a history of diabetes mellitus since 
the "early '80's."  An impression of Type 2 adult-onset 
diabetes mellitus was advanced.  The first element of Hickson 
has therefore been met.

The veteran's service medical records make no reference to 
diabetes mellitus.  A December 1996 private treatment record 
note that the veteran had been recently diagnosed with "new 
onset" insulin dependent diabetes mellitus.  The veteran has 
testified that he was initially diagnosed with Type II 
diabetes mellitus in 1984, some 13 years after service 
separation.  He believes, however, that his diabetes mellitus 
must have been initially manifested during active service 
given its stage of development in 1984.  No competent medical 
evidence has been submitted to support this theory.  
Furthermore, neither the veteran nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer an opinion that current 
diabetes mellitus is related to alleged herbicide or other 
chemical exposure during service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  In other words, diabetes mellitus 
was not diagnosed during active service for many years 
thereafter.  The Board notes that it may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999).

The veteran also argues that service connection is warranted 
for diabetes mellitus due to his exposure to herbicides 
(Agent Orange) while serving in Korea.  In support of this 
contention, the veteran submitted an article from the January 
2004 VFW Magazine that conveys that "selected ground combat 
units of the 2nd and 7th Infantry Divisions during 1968-1969" 
are presumed to have been exposed to Agent Orange while 
stationed in the Republic of Korea.  Similarly, in a February 
2008 written statement, the accredited representative 
advanced that "[the veteran's] division, 7th Infantry 
Division, was exposed to Agent Orange while he was assigned 
to Korea in 1969."  

At the February 2008 videoconference hearing before the 
undersigned, the veteran testified that his Army unit had 
been stationed close to the Demilitarized Zone (DMZ) in 
Korea.  He denied spraying Agent Orange or other herbicides 
while in the Republic of Korea.  The veteran reported that he 
had been diagnosed diabetes mellitus since he was between 40 
and 42 years old.  

As discussed directly above, the veteran does not contend, 
and evidence does not establish, "service in Vietnam," such 
that exposure to herbicides may be presumed on that basis.  
38 C.F.R. § 3.307(a)(6), 3.313(a).  He solely contends that 
his diabetes mellitus is due to Agent Orange in Korea.  The 
threshold issue, then, is whether there is sufficient 
evidence that the veteran was exposed to Agent Orange in 
Korea.  If the veteran was so exposed, the presumptions found 
in 38 C.F.R. 
§ 3.309(e) would apply.

The veteran's service personnel records indicate that he was 
stationed in the Republic of Korea with the Army's 7th 
Infantry Division, 32nd Infantry, 2nd Battalion from June 1969 
to August 1969.  In other words, service personnel records 
show that the veteran did not serve in one of the units 
identified by DOD as having been stationed in areas along the 
DMZ at the time herbicides were used.  Therefore, under DOD 
guidelines, his service in Korea did not involve 
circumstances under which herbicide exposure may have taken 
place.  Without service with the requisite unit, the 
presumption of exposure cannot be applied.

Regardless of the above, the record fails to show that the 
veteran was exposed to Agent Orange in Korea.  In fact, the 
USASCRUR indicated in April 2005 that there was no record of 
occupational herbicide exposure for the veteran.  USASCRUR 
observed that the veteran's unit was stationed at Camp 
Howard, which was 18.6 miles from the DMZ  It was also noted 
that no U.S. personnel were known to have been involved in 
the actual application of herbicide agents.

The Board acknowledges that the veteran has submitted an 
Internet article in support of his contention that herbicide 
agents were used in Korea during his period of service in 
that area, and that his unit was exposed.  However, this 
article provides sufficient evidence in support of his claim.  
It merely indicates that "selected ground combat units of 
the 2nd and 7th Infantry divisions during 1968-69" are 
presumed to have been exposed to Agent Orange.  However, as 
discussed above, the record fails to establish that the 
veteran served in one of the recognized ("selected") units.

Overall, the veteran's assertions regarding herbicide 
exposure are outweighed by the service and post-service 
evidence of record.  The veteran's own admission at the 
February 2008 hearing to never seeing or spraying Agent 
Orange also provides some limited evidence against the claim.  
Thus, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case. See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's diabetes mellitus claim on 
either a direct or presumptive basis.  38 U.S.C.A. § 5107(b).

B.  Chronic Acquired Eye Disorder 

An eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 514- 
15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 (1990).  
Alternately, bare refractive error of the eye, without a 
superimposed injury or disease, is not considered a disease 
or injury within the meaning of the law for VA disability 
compensation benefit purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9.

The veteran's service medical records make no reference to an 
eye disorder.  In his November 2002 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that service connection for a diabetic eye disorder 
was warranted.  

At the June 2003 hearing before a Veterans Law Judge sitting 
at the RO, the veteran testified that he was initially 
prescribed glasses in the 1980's.  He stated that he had a 
diabetic eye disorder.  

At the September 2004 VA examination for compensation 
purposes, the veteran reported that he wore glasses.  He was 
diagnosed with hyperopia/presbyopia.  For purely definitional 
purposes, presbyopia is defined as an impairment of vision 
due to advancing years or old age, not injury.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996).  No other disability of the eyes has been 
diagnosed.  Indeed, the examiner stated that there was "no 
evidence of diabetic retinopathy or other diabetic related 
eye disease."  The record is therefore devoid of any 
objective evidence of a chronic acquired eye disorder.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In other words, the facts fail to establish that the veteran 
had any type of eye disability/problem in service, to include 
a refractive error.  Moreover, as indicated above, the only 
disability of the eyes demonstrated post-service in a 
refractive error, which is precluded from being service 
connected.  The law, not the evidence, is determinative of 
the outcome of this issue, and as a matter of law, service 
connection for refractive error (claimed as an eye disorder) 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (the claim must be denied if there is no entitlement 
under the law).  Indeed, assuming arguendo that the veteran 
was diagnosed as having diabetic retinopathy, as he contends, 
the appeal must be terminated or denied as a matter of law 
because service connection has not been established for 
diabetes mellitus.

C.  Chronic Heart Disorder 

The veteran's service medical records make no reference to a 
chronic heart disorder.  

An October 1999 VA treatment entry states that the veteran 
presented a history of a June 1999 diagnosis of coronary 
artery disease.  An August 2001 written statement from Gary 
L. Worcester, M.D., indicates that the veteran underwent 
cardiac catheterization in July 2001 and was diagnosed with 
coronary artery disease.  

In his October 2001 claim for service connection, the veteran 
advanced that his chronic heart disorder was secondary to his 
chronic diabetes mellitus.  At the June 2003 hearing before a 
Veterans Law Judge sitting at the RO, the veteran testified 
that his treating private physicians had informed him that 
his heart disorder was etiologically related to his diabetes 
mellitus.  

At the September 2004 VA examination for compensation 
purposes, the veteran was diagnosed with coronary artery 
disease with chest pains.  The examiner opined that the 
veteran's coronary artery disease was a result of his 
diabetes mellitus.  

A chronic heart disorder was not manifested during active 
service or for many years thereafter.  The veteran's chronic 
coronary artery disease was initially manifested in 1999, 
some 28 years after service separation.  The veteran asserts 
that his coronary artery disease is etiologically related to 
his nonservice-connected diabetes mellitus.  Such assertion 
is supported by the report of the September 2004 VA 
examination for compensation purposes.  

Given these facts and in the absence of any objective 
evidence reflecting that the claimed disorder originated 
during or proximate to active service and as the claimed 
disorder has been attributed to a nonservice-connected 
disability (diabetes mellitus), the Board finds that service 
connection for a chronic heart disorder is not warranted.  

D.  Chronic Hypertension

A September 1995 private treatment record states that the 
veteran presented a history of high blood pressure.  An 
impression of hypertension was advanced.   An October 1999 VA 
treatment record states that the veteran presented a history 
of hypertension of 12 to 14 years' duration.  

In his October 2001 claim for service connection, the veteran 
asserted that his chronic hypertension was etiologically 
related to his diabetes mellitus.  

At the September 2004 VA examination for compensation 
purposes, the veteran presented a history of having been 
diagnosed with hypertension "a few weeks prior to" his 
diabetes mellitus diagnosis.  The veteran was diagnosed with 
hypertension.  

Chronic hypertension was not manifested during active service 
or for many years thereafter.  The veteran has reported that 
his hypertension was initially diagnosed within a few weeks 
of his post-service diabetes mellitus diagnosis.  No 
competent medical professional has attributed the onset of 
the veteran's chronic hypertension to active service.  

The veteran's claim is supported solely by his own written 
statements on appeal.  Further, he attributes the onset of 
the disorder to his nonservice-connected diabetes mellitus.  
Such evidence is insufficient to establish an etiological 
relationship between the claimed disability and active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic hypertension.  


ORDER

Service connection for chronic Type II diabetes mellitus 
claimed as the result of Agent Orange exposure is denied.  

Service connection for a chronic acquired eye disorder to 
include diabetic retinopathy is denied.  

Service connection for a chronic heart disorder is denied.  

Service connection for chronic hypertension is denied.   

______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


